DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/12/2021 has been considered.

Claim Objections
Claim 3 recites “wherein the at least output drum”. Please add the word -one- prior to “output”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites, “the input rotor” and “output rotor”. There is insufficient antecedent basis for these limitations in the claim. As best understood, “at least one input” and “an output” was previously recited. 
Claim 2 recites, “the at least one output shear surface includes at least one output drum”. It is unclear how a surface can “include” a drum. As best understood, the drum includes the surface.
Claim 10 recites, “the at least one input shear surface includes at least one input drum”. It is unclear how a surface can “include” a drum. As best understood, the drum includes the surface.
Claim 14 recites “the common radial wall”. There is insufficient antecedent basis for this limitation in the claim. The common radial wall was previously recited in claim 13, but claim 14 does not depend from claim 13.
Claim 15 recites “the common radial wall”. There is insufficient antecedent basis for this limitation in the claim. The common radial wall was previously recited in claim 13, but claim 15 does not depend from claim 13.
Claim 15 recites “the concentric tubular body portions”. There is insufficient antecedent basis for this limitation in the claim. The common radial wall was previously recited in claim 13, but claim 15 does not depend from claim 13.
Dependent claims are rejected due to dependency on a rejected base claim, for failing to cure the deficiencies of the base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murty et al. (U.S. 7442093).
Regarding claim 1, Murty discloses (fig. 1) A magnetorheological fluid clutch apparatus 10 comprising: 
at least one input 12 adapted to be coupled to a torque input 18, the input having at least one input shear surface (surface of 28); 
an output 14 rotatably mounted about the input for rotating about a common axis with the input, the output having at least one output shear surface (surface of 50), the input shear surface and the output shear surface separated by at least one annular space 36A/36B;
magnetorheological fluid 40 in the at least one annular space, the magnetorheological fluid configured to generate a variable amount of torque transmission between the input rotor and output rotor when subjected to a magnetic field (col. 5 lines 26-37); and 
at least one electromagnet 64 configured to deliver a magnetic field 66 through the magnetorheological fluid, the electromagnet configured to vary the strength of the magnetic field; 
whereby actuation of the electromagnet results in torque transmission from the input to the output (engaged state), 
wherein at least one member defining the at least one of the shear surfaces is made of a low-permeability material 70/72.

Regarding claim 2, Murty discloses (fig. 1) the at least one output shear surface includes at least one output drum 50 made with the low-permeability material (at 72).

Regarding claim 9, Murty discloses (fig. 1) the at least one output drum is cylindrical (as shown).
Regarding claim 10, Murty discloses (fig. 1) the at least one input shear surface includes at least one input drum 28 made with the low-permeability material (at 70).

Claims 1, 10-11, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith (U.S. 2010/0096233).
Regarding claim 1, Smith discloses (fig. 2) A magnetorheological fluid clutch apparatus comprising: 
at least one input 20 adapted to be coupled to a torque input, the input having at least one input shear surface (surfaces of 32); 
an output 19 rotatably mounted about the input for rotating about a common axis with the input, the output having at least one output shear surface (surfaces of 26/28 and 56), the input shear surface and the output shear surface separated by at least one annular space 40A, 40B;
magnetorheological fluid 42 in the at least one annular space, the magnetorheological fluid configured to generate a variable amount of torque transmission between the input rotor and output rotor when subjected to a magnetic field (pgh. 0016); and 
at least one electromagnet 33 configured to deliver a magnetic field 44 through the magnetorheological fluid, the electromagnet configured to vary the strength of the magnetic field (pgh. 0016); 
whereby actuation of the electromagnet results in torque transmission from the input to the output (engaged state), 
wherein at least one member defining the at least one of the shear surfaces is made of a low-permeability material 58.

Regarding claim 10, Smith discloses (fig. 2) the at least one input shear surface includes at least one input drum 32 made with the low-permeability material (at 58).

Regarding claim 11, Smith discloses (fig. 2) a drum 32 of a magnetorheological clutch disposed between inner and outer shear gaps 40A and 40B. The outer shear gap is disclosed to be 0.8mm thick, the inner gap is disclosed to be 0.94mm thick (pgh. 0031). The drum 32 is thinner than the inner gap, and roughly the same size as the outer gap. Accordingly, the disclosed thickness of the input drum is .8mm - .94mm.

Regarding claim 18, Smith discloses the low-permeability material is a plastic or aluminum (pgh. 0019).

Regarding claim 19, Smith discloses the plastic or aluminum is doped with metallic particles (pgh. 0019, “stainless steel, aluminum… or a combination thereof”).

Regarding claim 20, Smith discloses the low-permeability material has a permeability of at most 1.0×10−4 H/m. (Magnetic permeability is an inherent property of the material. Aluminum has a permeability of 1.26×10−6 H/m.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Murty et al. (U.S. 7442093) in view of Stretch et al. (U.S. 6543396).
Regarding claims 4 and 12, Murty does not appear to disclose a plurality of the input and output drums in a concentric arrangement about the common axis. Stretch teaches (fig. 1) a magnetorheological clutch including a plurality of input drums 76 and a plurality of output drums 90, each in a concentric arrangement about the common axis.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have provided a plurality of the input and output drums rather than a single set to improve the engagement speed and/or torque transmission capability of the clutch.

Regarding claim 5, Murty as modified by Stretch discloses the output drums (Stretch, 90) are defined by concentric tubular body portions (as shown) connected to a common radial wall (Stretch, 84).

Regarding claim 6, Murty as modified by Stretch discloses the common radial wall (Stretch, 84) is made from a low-permeability material (“non-magnetic ring”).

Regarding claim 13, Murty as modified by Stretch discloses the input drums are defined by concentric tubular body portions (Murty, as shown) connected to a common radial wall 26.

Regarding claim 14, Murty as modified by Stretch discloses the common radial wall is made from a low-permeability material (Murty, col. 3 lines 1-23, “non-magnetic second cover 26”).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Murty et al. (U.S. 7442093) in view of Smith (U.S. 2010/0096233).
Regarding claim 3, Murty does not appear to disclose the thickness of the drums. Smith teaches (fig. 2) a drum 32 of a magnetorheological clutch disposed between inner and outer shear gaps 40A and 40B. The outer shear gap is disclosed to be 0.8mm thick, the inner gap is disclosed to be 0.94mm thick (pgh. 0031). The drum 32 is thinner than the inner gap, and roughly the same size as the outer gap. Accordingly, the disclosed thickness of the input drum is .8mm - .94mm.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have selected the drum thickness suggested by Smith as an obvious matter of design choice. It is noted that such a modification amounts to a change in size, which is generally recognized as being within the level or ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Since it is known from Smith to have a drum of the claimed size, one of ordinary skill in the art could select an appropriate drum thickness according to desired clutch characteristics, taking into account structural integrity of the component, heat dissipation, torque transmission capabilities, electromagnet strength, magnetic flux path integrity, etc. Such a modification would not alter the basic principles of operation of the clutch, but would rather ensure proper operation of the clutch based on these design considerations.

Claims 7 and 15 is rejected under 35 U.S.C. 103 as being unpatentable over Murty et al. (U.S. 7442093) in view of Stretch et al. (U.S. 6543396), and further in view of Smith (U.S. 2010/0096233).
Regarding claims 7 and 15, Murty in view of Stretch does not appear to disclose the concentric tubular body portions and the radial wall are a monolithic piece. Rather, Stretch discusses mounting the concentric tubular body portions into respective grooves in the respective radial wall.
Smith discloses a magnetorheological clutch including a shear plate embodied as a tubular body portion and radial wall 32 being a monolithic piece (pgh. 0027). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have constructed the drums in a single piece with the radial wall as an obvious matter of design choice. Various types of integral constructions are known in the art (press fitting, welding, single-piece constructions, etc.). Substituting one known manufacturing method for a component with another involves only routine skill in the art, and upon making the modification, the drums would function identically as before. In addition, the assembly process would be simplified because there are less components to manufacture and assembly steps due to the smaller number of components.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Murty et al. (U.S. 7442093) in view of Potter et al. (U.S. 3351166).
Regarding claim 17, Murty does not appear to disclose a shear gap of the recited size. Potter teaches a magnetorheological clutch with plate 66 having shear surface on either side that oppose respective shear surfaces 60 and 62. Each shear gap is .008 inches wide, equivalent to 0.203 mm. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the size of the shear gap as an obvious matter of design choice. It is noted that such a modification amounts to a change in size, which is generally recognized as being within the level or ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Since it is known from Potter to have a shear gap of the claimed size, one of ordinary skill in the art could select an appropriate gap size according to desired clutch characteristics, taking into packaging considerations, heat dissipation, torque transmission capabilities, electromagnet strength, magnetic flux path integrity, etc. Such a modification would not alter the basic principles of operation of the clutch, but would rather ensure proper operation of the clutch based on these design considerations.

Allowable Subject Matter
Claims 8 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 Reasons for allowance, if applicable, will be the subject of a separate communication to the Applicant or patent owner, pursuant to 37 CFR § 1.104 and MPEP § 1302.14.

Prior Art
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. Gopalswamy ‘309 discloses a magnetorheological clutch including iron shear plates. Carlson ‘531 discloses a magnetorheological clutch including plates partially made out of plastic.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID MORRIS whose telephone number is (571)270-3595. The examiner can normally be reached Monday thru Friday; 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID R MORRIS/Primary Examiner, Art Unit 3659